Opinion of the Court
Kilday, Judge:
Appellant was arraigned before a general court-martial convened at Fort Carson, Colorado, charged with absence without leave and larceny, in violation of Articles 86 and 121, Uniform Code of Military Justice, 10 USC §§ 886 and 921, respectively. He pleaded guilty to the former and not guilty to the latter. He was found guilty of absence without leave as charged. Of the larceny, he was found guilty with substitution and exception in relation to the value of the monies and personal property stolen. He was sentenced to bad-conduct discharge, total forfeitures, confinement at hard labor for one year, and reduction to the grade of Private E-l. The convening authority approved the sentence. A board of review in the office of the Judge Advocate General of the Army affirmed the findings of guilty and the sentence.
On this appeal, the appellant questions the adequacy of that portion of the law officer’s instruction on reasonable doubt that reads:
“A reasonable doubt may arise from the insufficiency of circumstantial evidence, and such insufficiency may be with respect either to the evidence of the circumstances *530themselves or to the strength of the inferences drawn from them.”
This same issue was raised and resolved adversely to the appellant in the ease of United States v Kirby, 16 USCMA 517, 37 CMR 137. Our opinion in that case is here controlling.
The decision of the board of review is affirmed.
Chief Judge Quinn and Judge Ferguson concur.